          Case 5:19-cv-00908-F Document 27 Filed 08/10/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


DARREN TERRELL,                            )
                                           )
              Petitioner,                  )
                                           )
-vs-                                       )      Case No. CIV-19-908-F
                                           )
JEROLD BRAGGS,                             )
                                           )
              Respondent.                  )

                                      ORDER

       On July 16, 2020, United States Magistrate Judge Shon T. Erwin issued a
Report and Recommendation (doc. no. 25), concluding that petitioner’s habeas
petition pursuant to 28 U.S.C. § 2254 is a “mixed petition” containing both
exhausted and unexhausted claims and recommending that it be dismissed without
prejudice unless, within 21 days of any order by the court adopting the Report and
Recommendation, petitioner chooses to file an amended petition asserting only the
exhausted claim. Magistrate Judge Erwin advised the parties of their right to file
an objection to the Report and Recommendation by August 3, 2020 and that failure
to make a timely objection to the Report and Recommendation waives the right to
appellate review of both factual and legal issues therein contained.
       The court is in receipt of petitioner’s “Waiver of Objection; Notice to Report
and Recommendation.” Doc. no. 26. Petitioner represents that he waives his
objection to the Report and Recommendation and gives notice that if the court
adopts the Report and Recommendation, petitioner will file an amended petition
within 21 days asserting only the claim he exhausted on direct appeal.
             Case 5:19-cv-00908-F Document 27 Filed 08/10/20 Page 2 of 2




        In light of petitioner’s waiver and respondent’s failure to file an objection to
the Report and Recommendation within the time specified by Magistrate Judge
Erwin, the court adopts the Report and Recommendation in its entirety.
        Accordingly, the Report and Recommendation issued by United States
Magistrate Judge Shon T. Erwin on July 16, 2020 (doc. no. 25) is ADOPTED.
        Petitioner is DIRECTED to file, within 21 days of the date of this order, an
Amended Petition asserting only the claim he exhausted on direct appeal. Failure
of petitioner to file an Amended Petition as directed by the court shall result in the
dismissal without prejudice of petitioner’s § 2254 habeas petition and action.
        Respondent shall have 21 days from the date petitioner files the Amended
Petition to file a response. Petitioner may file any reply to the response within 21
days after the response is filed.
        IT IS SO ORDERED this 10th day of August, 2020.




19-0908p002.docx




                                           2
